Citation Nr: 0115429	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied the veteran's claim of 
entitlement to service connection for left ear hearing loss, 
based on the RO's finding that the veteran had not submitted 
new and material evidence which was sufficient to reopen his 
claim after a denial by the Board in December 1998.

FINDINGS OF FACT

1.  In an unappealed December 1998 decision, the Board denied 
the veteran's claim for service connection for left ear 
hearing loss.

2.  Evidence added to the record since the December 1998 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
left ear hearing loss.

3.  The competent and probative evidence of record shows that 
the veteran's left ear hearing loss is related to his 
military service.

CONCLUSIONS OF LAW

1.  The evidence received since the December 1998 Board 
decision is new and material, and the claim for entitlement 
to service connection for left ear hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.156, 
20.1100 (2000). 

2.  Left ear hearing loss was incurred in active service.  
38 U.S.C.A. 
§ 1110 ( West Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for left 
ear hearing loss.  He essentially contends that his current 
left ear hearing loss is a result of having been exposed to 
anti-aircraft artillery (AAA) gunfire during service, in 
particular a shell explosion during maneuvers in the Mojave 
Desert in 1942-1943 when assigned to Battery A, 127th AAA 
Battalion.  He maintains that he was transferred to military 
police duty, where he was exposed to .45 caliber and machine 
gunfire without ear protection.  Implicit in the veteran's 
claim is the contention that he has presented new and 
material evidence which is sufficient to reopen his claim 
after a final Board denial as to that issue in December 1998.

Relevant law and regulations

Service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).

A disorder may be shown to have preexisted service if it is 
noted at entrance into service or, for disorders not noted at 
entrance, where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at the time of entrance 
into service.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1998); Crowe v. Brown, 7 Vet. App. 238, 
245 (1995); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness, the Board must consider "all 
medically accepted evidence bearing on whether the [veteran] 
was suffering from the disease . . . in question prior to 
induction and should give weight to particular evidence based 
on accepted medical standards and medical knowledge regarding 
the known characteristics" of particular disorders, as 
directed in 38 C.F.R. 
§ 3.304(b)(2).  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

In Harris, it was observed that the provisions of 38 C.F.R. § 
3.304(b)(2) were found to be consistent with the provisions 
of 38 U.S.C.A § 1111, which in turn said "nothing about the 
kind of evidence that can be used to rebut the presumption.  
All that the statute requires is that the evidence, whatever 
it may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed" prior to 
service.  Harris, 203 F. 3d at 1349.  All of the evidence of 
record must therefore be considered.  See 38 U.S.C.A. § 
7104(a).

Service connection is granted on the basis of aggravation of 
a preexisting condition where a disease or injury which 
preexisted service is shown to have undergone an increase in 
disability during service unless the increase is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  
Establishing service connection on the basis of aggravation 
requires: (1) Evidence showing that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of a disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation, which may include evidence that the increase in 
severity was due to the natural progress of the disability.  
38 C.F.R. § 3.306(b).

Hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 is at least 40 decibels or greater; or 
when the thresholds for at least three of these frequencies 
are more than 25 decibels, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 
(2000).  Pursuant to 38 U.S.C.A. § 5108 (West 1991), the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA's duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual background

Evidence of record before the Board in December 1998

DD Form 214, received by the RO in March 1946, reflects that 
the veteran's military occupational specialty was a military 
policeman.  He was awarded the American Service Medal, 
Asiatic Pacific Service Medal, Work War II Victory Medal and 
the Good Conduct Medal.  

Service medical records show that the veteran had left ear 
hearing of 15/15 on induction into the service in January 
1943.  In January 1944, after complaining of occasional 
dizziness complicated by aureus brickus, the veteran was 
shown to have a tiny perforation of the left eardrum with no 
discharge.  X-rays revealed good pneumatization of both 
mastoids and slight sclerosis around the left canal.  The 
veteran was diagnosed with a dry perforation of the left drum 
and moderate aureus brickus.  Several days later, the veteran 
was hospitalized.  On admission to the hospital, he reported 
left ear pain of two weeks duration, and purulent, acute 
otitis media of the left ear during childhood.  The final 
diagnoses were dry perforation of the left tympanic membrane, 
asymptomatic, improved, existing prior to service, and left 
ear hearing of 3/15.  In an undated report of separation 
examination, left ear hearing of 15/15 was recorded.  

A June 1973 VA examination report reflects that the veteran's 
ears were normal with no evidence of hearing loss during a 
clinical evaluation. 

A November 1974 report, submitted by V.W.V., M.D., dated in 
November 1974, reflects that the veteran had had scabbiness 
on several examinations and a small lesion in his left ear 
canal on one examination, but no hearing loss, dizziness, 
discharge or bleeding.  

VA audiological examination reports, dated in October 1997 
and February 1998, reflect that the veteran had hearing loss 
in the left ear in accordance with 38 C.F.R. § 3.385.  In 
February 1998, the examiner noted that the veteran had 
tinnitus that manifested in the military (based on the 
veteran's reported history of an in-service explosion), but 
he did not indicate that the veteran's left ear hearing loss 
also manifested therein or was a result of the explosion.

An August 1998 report, submitted by G.C.G, M.D., reflects 
that the veteran had been followed in his office since 1985, 
and "had a history of an old perforation to his left eardrum 
with scarring of his left eardrum indeterminate age."  

Also of records were written statement of the veteran, his 
representative and congressional correspondence, received by 
the RO between 1974 and 1998, reflecting the veteran's 
assertions that while on maneuvers in 1942, a shell exploded 
nearby causing him a headache and ear pain and as a result, 
he went to sick call on several occasions and was eventually 
removed from his job, which entailed shooting down remote 
controlled airplanes and sleeves pulled by airplanes, that he 
was partially deaf in his left ear, that he had occasional 
ear bleed from an internal source and that a physician had 
told him that his ear condition had resulted from a 
perforated ear drum caused by the 1942 explosion. 


The December 1998 Board decision

In its December 1998 decision, The Board denied entitlement 
to service connection for left ear hearing loss because in 
its judgment there was no medical nexus between the veteran's 
military service and his current left ear hearing loss.

Additionally submitted evidence

Evidence received since the December 1998 rating decision 
include a private medical report, submitted by N.F., M.D., 
dated in February 1999, that the veteran had noise-induced 
hearing loss which was no doubt due, in a large part, to 
exposure to large caliber gun fire without hearing protection 
that occurred in the military.  

Analysis

Reopening the previously-denied claim

The record reflects that in December 1998, the RO denied the 
veteran's claim for service connection for left ear hearing 
loss.  The Board's December 1998 decision which denied 
service connection for left ear hearing loss is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).  In 
its June 1999 rating decision, the RO did not address whether 
the veteran had submitted new and material evidence 
sufficient to warrant the reopening of his claim under 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  The statement of 
the case similarly did not address this issue.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  Although the RO appears to have 
framed this issue as one of an original claim for service 
connection, the Board has recharacterized the issue on appeal 
as whether new and material evidence has been submitted that 
is sufficient to warrant the reopening of the claim.  As will 
be further discussed below, because of the disposition of 
this matter, the veteran will not be prejudiced  because of 
the Board's action in this regard.

The February 1999 report, submitted by N.F., M.D., reflects 
that the veteran had noise-induced hearing loss as a result 
of having been exposed to large caliber gun fire without 
hearing protection during his military service is not 
cumulative or redundant of the evidence previously of record.  
In addition, it is so significant that it must be considered 
to fairly decide the merits of the veteran's claim for 
service connection for left ear hearing loss.  Accordingly, 
it is new and material evidence.  The veteran's claim is 
accordingly reopened. 

As is alluded to above, the Board is deciding this case on a 
different basis than that of the RO, since the RO essentially 
denied the veteran's claim on a de novo basis, 
notwithstanding the prior unappealed denial.  However, the 
Board finds that no prejudice attaches to the veteran because 
of its action.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  Under these 
circumstances, since the claim is being reopened, it cannot 
be said that prejudice inures to the veteran.

Decision on the merits

(i.)  Preliminary matters

Before proceeding further, the Board must consider whether 
the cautions of the United States Court of Appeals for 
Veterans Claims (Court) in Bernard v. Brown, 4 Vet. App. 384 
(1993) apply [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  In this case, the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim of entitlement to service connection for left ear 
hearing loss, including the submission of several treatment 
records from private physicians in support of his claim.  
Moreover, the RO initially addressed this claim on the 
merits, as if no previous final decision had been rendered.  
See the August 1999 Statement of the Case.  Therefore there 
is no prejudice to the veteran if the Board addressed this 
claim on its merits.

As noted above, once the veteran's claim for service 
connection for left ear hearing loss is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub.L. NO. 106-475, 
§ 3(a), 114 Stat. 2096_(2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  In this case, the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The Board concludes that VA's duty to assist the 
veteran has been satisfied in this case.

(ii) Discussion

It appears that the veteran's claim has been denied in the 
past because of evidence which suggested that he had a left 
ear hearing problem before he entered service.  Accordingly, 
the Board will consider the application of the statutory 
presumption of soundness.  As noted above, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's January 1943 entrance examination into the 
military revealed no clinical evidence of left ear hearing 
loss.  While service medical records reflect that the veteran 
had a dry perforation of the left tympanic membrane which had 
existed prior to service, there is no clinical evidence 
reflecting that the veteran had left ear hearing loss prior 
to service entrance.  Overall, there is no clear and 
unmistakable evidence which demonstrates that an injury or 
disease existed prior to enlistment.  In the absence of 
evidence showing a preexisting condition upon entrance into 
service, the Board finds that the veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service.

Evidence in support of the veteran's claim includes service 
records reflecting that the veteran's hearing loss was 15/15 
at entrance into service, 3/15 during hospitalization in 
January 1944 and 15/15 at service separation.  There is also 
his own testimony and his DD form 214, reflecting that the 
veteran's military occupation specialty was that of a 
military policeman, which is consistent with his contention 
of being exposed to gunfire during service.  

There is also evidence of left ear hearing loss currently, in 
the form of 1997 and 1998 VA medical records.

Strongly in support of the veteran's claim is a February 1999 
medical report, submitted by N. F., M.D., which supports the 
conclusion that the veteran's left ear hearing loss is 
consistent with noise-induced hearing loss and that there is 
no doubt that it is due, to a large part, to exposure to 
large caliber gun fire without hearing protection that 
occurred in service. 

The Board believes that the evidence supports the veteran's 
claim.  In essence, there is a medical opinion which supports 
the conclusion that the veteran's left ear hearing loss is 
related to exposure to loud gun fire during military service.   
This medical opinion is consistent with the medical history 
of record as well as the veteran's statements.  The Board 
further notes that no evidence of record refutes the 
connection between the veteran's left ear hearing loss and 
his military service.

For the foregoing reasons, the Board concludes that the 
competent and probative medical evidence of record shows that 
the veteran's currently diagnosed left ear hearing loss had 
its onset during service.  The veteran's claim of entitlement 
to service connection for left ear hearing loss is 
accordingly granted.


ORDER

Service connection for left ear hearing loss is granted.




		
Barry F. Bohan
	Member, Board of Veterans' Appeals



 



